Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 1 of 18 Page ID #:117



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
   10
   11    A.C.T. 898 PRODUCTS, INC.,     )     CASE NO. CV 19-10803 MWF (GJSx)
                                        )
   12                     Plaintiff,    )     ORDER RE JURY TRIAL
                                        )
   13         v.                        )     I.     ORDER RE DEADLINES
                                        )
   14    HEADQUARTERS BEAUTY            )     II.    ORDER RE TRIAL
         SUPPLIES, INC., et al.,        )            PREPARATION
   15                                   )
                          Defendant(s). )     III.   ORDER GOVERNING
   16                                   )            CONDUCT OF ATTORNEYS
                                        )            AND PARTIES
   17                                   )
                                        )     Trial: June 8, 2021
   18    ______________________________ )     Time: 8:30 a.m.
   19    ///
   20    ///
   21    ///
   22    ///
   23    ///
   24    ///
   25    ///
   26    ///
   27    ///
   28    ///

                                             1
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 2 of 18 Page ID #:118



     1                                              I.
     2                                    DEADLINES
     3    Last Day to Add Parties/Amend                  November 2, 2020
     4    Pleadings
          Non-expert Discovery Cut-off                   February 1, 2021
     5
     6    Expert Disclosure (Initial)                    January 4, 2021
     7
          Expert Disclosure (Rebuttal)                   February 1, 2021
     8
     9    Expert Discovery Cut-off                       March 1, 2021

   10     Last Day to Hear Motions                       March 1, 2021
   11
          Last Day to Conduct ADR Proceeding             March 15, 2021
   12
   13     File Memorandum of Contentions of              April 26, 2021
          Fact and Law, Exhibit and Witness
   14     Lists, Status Report regarding
          settlement, and all Motions in Limine
   15     Lodge Pretrial Conference Order, file          May 3, 2021
   16     agreed set of Jury Instructions and
          Verdict forms, file statement regarding
   17     Disputed Instructions and Verdict
          Forms, and file oppositions
   18     Final Pretrial Conference and Hearing          May 17, 2021, at 11:00 a.m.
          on Motions in Limine
   19
          Trial Date (Est. 5 Days)                       June 8, 2021, at 8:30 a.m.
   20
   21    ///
   22    ///
   23    ///
   24    ///
   25    ///
   26    ///
   27    ///
   28    ///

                                                    2
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 3 of 18 Page ID #:119



     1         A.     PARTIES/PLEADINGS
     2         The Court has established a cut-off date for adding parties or amending
     3   pleadings. All motions to add parties or to amend the pleadings must be noticed
     4   to be heard on or before the cut-off date. All unserved parties will be dismissed
     5   at the time of the pretrial conference pursuant to Local Rule 16-8.1.
     6         B.     DISCOVERY AND DISCOVERY CUT-OFF
     7         1.     Discovery Cut-off: The Court has established a cut-off date for
     8   discovery, including expert discovery, if applicable. This is not the date by which
     9   discovery requests must be served; it is the date by which all discovery, including
   10    all hearings on any related motions, is to be completed.
   11          2.     Discovery Disputes: Counsel are expected to comply with the
   12    Federal Rules of Civil Procedure and all Local Rules concerning discovery.
   13    Whenever possible, the Court expects counsel to resolve discovery problems
   14    among themselves in a courteous, reasonable and professional manner. The
   15    Court expects that counsel will adhere strictly to the Civility and Professionalism
   16    Guidelines (which can be found on the Court’s website under Attorney
   17    Information, Attorney Admissions).
   18          3.     Discovery Motions: Any motion challenging the adequacy of
   19    discovery responses must be filed, served, and calendared sufficiently in advance
   20    of the discovery cut-off date to permit the responses to be obtained before that
   21    date if the motion is granted.
   22          4.     Depositions: All depositions shall commence sufficiently in advance
   23    of the discovery cut-off date to permit their completion and to permit the
   24    deposing party enough time to bring any discovery motions concerning the
   25    deposition before the cut-off date. Given the requirements to “meet and confer”
   26    and to give notice, in most cases a planned motion to compel must be discussed
   27    with opposing counsel at least six weeks before the cut-off.
   28    ///

                                                  3
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 4 of 18 Page ID #:120



     1         5.        Written Discovery: All interrogatories, requests for production of
     2   documents and requests for admissions must be served sufficiently in advance of
     3   the discovery cut-off date to permit the discovering party enough time to
     4   challenge (via motion practice) responses deemed to be deficient.
     5         6.        Expert Discovery: All disclosures must be made in writing. The
     6   parties should begin expert discovery shortly after the initial designation of
     7   experts. The final pretrial conference and trial dates will not be continued merely
     8   because expert discovery is not completed. Failure to comply with these or any
     9   other orders concerning expert discovery may result in the expert being excluded
   10    as a witness.
   11          C.        LAW AND MOTION
   12          1.        The Court has established a cut-off date for the hearing of motions.
   13    All motions must be noticed so that the hearing takes place on or before the
   14    motion cut-off date. Counsel are advised that the Court may close a hearing date
   15    once the number of motions filed exceeds the maximum number of motions that
   16    reasonably can be heard on that date. Counsel should anticipate that a preferred
   17    hearing date may not be available. Therefore, to avoid being unable to file a
   18    motion to be heard by the cut-off date, counsel should file motions sufficiently in
   19    advance of the hearing cut-off date to ensure that a hearing date is available.
   20          2.        Counsel must provide Chambers with conformed Chambers copies
   21    of all documents. Counsel should consult the Court’s website at
   22    www.cacd.uscourts.gov, Judges’ Procedures and Schedules, Hon. Michael W.
   23    Fitzgerald, for further information regarding Chambers copies and motion
   24    procedures.
   25          D.        SETTLEMENT PROCEDURES
   26          Counsel must complete a settlement conference under the Court-Directed
   27    ADR Program no later than the date set by the Court. If the parties desire to
   28    participate in an ADR procedure other than that elected in the Rule 26(f)

                                                    4
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 5 of 18 Page ID #:121



     1   Scheduling Report and Order, they shall file a stipulation with the Court. This
     2   request will not necessarily be granted.
     3          No case will proceed to trial unless all parties, including the principals of
     4   all corporate parties, have appeared personally at a settlement conference.
     5          E.     FINAL PRETRIAL CONFERENCE
     6          A final pretrial conference date has been set pursuant to Rule 16 of the
     7   Federal Rules of Civil Procedure and Local Rule 16-8. Unless excused for good
     8   cause, each party appearing in this action shall be represented at the final pretrial
     9   conference by the lead trial counsel for that party. Counsel should be prepared to
   10    discuss streamlining the trial, including presentation of testimony by deposition
   11    excerpts or summaries, time limits, stipulations as to undisputed facts, and
   12    qualification of experts by admitted resumes.
   13                                               II.
   14                                 TRIAL PREPARATION
   15           A.     PRETRIAL DOCUMENTS
   16           1.     All pretrial document copies shall be delivered to the Court “binder-
   17    ready” (three-hole punched on the left side, without blue-backs, and stapled only
   18    in the top left corner).
   19           2.     STRICT COMPLIANCE WITH LOCAL RULE 16 IS REQUIRED.
   20    THIS ORDER SETS FORTH SOME DIFFERENT AND SOME ADDITIONAL
   21    REQUIREMENTS. THIS COURT DOES NOT EXEMPT PRO PER PARTIES
   22    FROM THE REQUIREMENTS OF RULE 16. Carefully prepared memoranda of
   23    contentions of fact and law, witness lists, a joint exhibit list, and a proposed final
   24    pretrial conference order shall be submitted in accordance with the Rules, and the
   25    format of the proposed final pretrial conference order shall conform to the format
   26    set forth in Appendix A to the Local Rules. Failure to comply with these
   27    requirements may result in the final pretrial conference being taken off-calendar
   28    or continued, or in other sanctions.

                                                    5
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 6 of 18 Page ID #:122



     1         3.     The filing schedule for pretrial documents is as follows.
     2                a.    At least 21 days before final pretrial conference:
     3                      •      Memorandum of contentions of fact and law
     4                      •      Witness lists
     5                      •      Joint exhibit list
     6                      •      Motions in limine
     7                b.    At least 14 days before final pretrial conference:
     8                      •      Proposed final pretrial conference order
     9                      •      Proposed jury instructions
   10                       •      Proposed verdict forms
   11                       •      Statement of the case
   12                       •      Proposed additional voir dire questions, if desired
   13                       •      Oppositions to motions in limine
   14                 c.    At least 7 days before trial:
   15                       •      Trial briefs, if desired
   16          4.     In addition to the requirements of Local Rule 16, the witness lists
   17    must include a brief description (one or two paragraphs) of the testimony and a
   18    time estimate for both direct and cross-examination (separately stated).
   19          B.     MOTIONS IN LIMINE
   20          Each party is limited to five (5) motions in limine, unless the Court grants
   21    leave to file additional motions. All motions and oppositions are limited to ten
   22    (10) pages in length. All motions in limine must be filed at least three weeks
   23    before the final pretrial conference; oppositions must be filed at least two weeks
   24    before the final pretrial conference; reply briefs will not be accepted. Counsel are
   25    to meet and confer with opposing counsel to determine whether opposing counsel
   26    intend to introduce the disputed evidence and to attempt to reach an agreement
   27    that would obviate the motion. The Court will rule on motions in limine at the
   28    final pretrial conference. Motions in limine should address specific issues (e.g.,

                                                   6
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 7 of 18 Page ID #:123



     1   not “to exclude all hearsay”). Motions in limine should not be disguised motions
     2   for summary adjudication of issues.
     3         C.     JURY INSTRUCTIONS, STATEMENT OF THE CASE, AND
     4                VOIR DIRE
     5         1.     Pursuant to Local Rule 16-2, lead trial counsel for each party are
     6   required to meet and confer in person. The Court expects strict compliance with
     7   Local Rule 16-2. Fourteen days before the Local Rule 16-2 meeting, the parties
     8   shall exchange their respective proposed jury instructions and special verdict
     9   forms. Ten days prior to the Local Rule 16-2 meeting, each party shall serve
   10    objections to the other’s instructions and verdict forms. Before or at the Rule 16-
   11    2 meeting, counsel are ordered to meet and confer and attempt to come to
   12    agreement on the proposed jury instructions and verdict forms.
   13          2.     At the time of filing the proposed final pretrial conference order,
   14    counsel shall file with the Court a JOINT set of jury instructions on which there is
   15    agreement. All blanks in standard forms should be filled in. The Court expects
   16    counsel to agree on the substantial majority of jury instructions, particularly when
   17    pattern or model instructions provide a statement of applicable law. If one party
   18    fails to comply with the provisions of this section, the other party must file a
   19    unilateral set of jury instructions.
   20          3.     At the same time, each party shall file its proposed jury instructions
   21    that are objected to by any other party. Each disputed instruction must have
   22    attached a short statement (one or two paragraphs), including points and
   23    authorities, in support of the instruction and a brief statement, including points
   24    and authorities, in support of any objections. If applicable, a proposed alternative
   25    instruction must be provided.
   26          4.     When the Manual of Model Jury Instructions for the Ninth Circuit
   27    provides an applicable jury instruction, the parties should submit the most recent
   28    version, modified and supplemented to fit the circumstances of this case. Where

                                                   7
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 8 of 18 Page ID #:124



     1   California law applies, counsel should use the current edition of the Judicial
     2   Council of California Civil Jury Instructions (“CACI”). If neither is applicable,
     3   counsel should consult the current edition of O’Malley, et al., Federal Jury
     4   Practice and Instructions. Each requested instruction shall (a) cite the authority
     5   or source of the instruction, (b) be set forth in full, (c) be on a separate page, (d)
     6   be numbered, (e) cover only one subject or principle of law, and (f) not repeat
     7   principles of law contained in any other requested instruction.
     8          Counsel may submit alternatives to these instructions only if counsel has a
     9   reasoned argument that they do not properly state the law or they are incomplete.
   10           5.     Counsel must provide the documents described in paragraphs 2 and 3
   11    to the Chambers email box in Word or WordPerfect 9 (or above) format at the
   12    time they file their proposed jury instructions.
   13           6.     The Court will send one or more copies of the instructions into the
   14    jury room for the jury’s use during deliberations. Therefore, in addition to the
   15    copies described above, the Chambers email version must contain a “clean” set of
   16    jury instructions, containing only the text of the instruction (one per page) with
   17    the caption “Instruction No. __” at the top (eliminating titles, supporting
   18    authority, etc.).
   19           7.     Counsel must provide an index of all instructions submitted, which
   20    must include the following:
   21                  a.    the number of the instruction;
   22                  b.    the title of the instruction;
   23                  c.    the source of the instruction and any relevant case citations;
   24                        and
   25                  d.    the page number of the instruction.
   26    ///
   27    ///
   28    ///

                                                    8
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 9 of 18 Page ID #:125



     1   For example:
     2   Number          Title                             Source              Page Number
     3   1               Trademark-Defined                 9th Cir. 8.5.1             1
     4                   (15.U.S.C. § 1127)
     5
     6           8.      During the trial and before argument, the Court will meet with
     7   counsel and settle the instructions, and counsel will have an opportunity to make
     8   a further record concerning their objections.
     9           9.      At the time of filing the proposed final pretrial conference order,
   10    counsel should file a jointly prepared one- or two-page statement of the case to be
   11    read by the Court to the prospective panel of jurors before commencement of voir
   12    dire.
   13            10.     The Court will conduct the voir dire. The Court provides a list of
   14    basic questions, and may provide a list of additional questions to jurors before
   15    voir dire. (This is not a questionnaire to be completed by jurors.) Counsel may,
   16    but are not required to, file and submit (electronically to the Chambers email box
   17    and in paper form) a list of proposed case-specific voir dire questions at the time
   18    they file the proposed final pretrial conference order.
   19            11.     In most cases the Court will conduct its initial voir dire of all
   20    prospective jurors. Generally the Court will select eight jurors.
   21            12.     Each side will have three peremptory challenges. Following the
   22    exercise of all peremptory challenges, the eight jurors in the lowest numbered
   23    seats will be the jury. The Court will not necessarily accept a stipulation to a
   24    challenge for cause. If one or more challenges for cause are accepted, and all six
   25    peremptory challenges are exercised, the Court may decide to proceed with six or
   26    seven jurors.
   27            D.      TRIAL EXHIBITS
   28            1.      Exhibits must be placed in three-ring binders indexed by exhibit

                                                      9
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 10 of 18 Page ID #:126



     1   number with tabs or dividers on the right side. Counsel shall submit to the Court
     2   an original and copy of the binders. The spine portion of the binder shall indicate
     3   the volume number and contain an index of each exhibit included in the volume.
     4         2.     The Court requires that the following be submitted to the Courtroom
     5   Deputy Clerk (“CRD”) on the first day of trial:
     6                a.     One (set of) binder(s) of original exhibits with the Court’s
     7   exhibit tags, yellow tags for plaintiff and blue tags for defendant, stapled to the
     8   front of the exhibit on the upper right-hand corner with the case number, case
     9   name, and exhibit number placed on each tag.
    10                b.     Two (sets of) binders with a copy of each exhibit tabbed with
    11   numbers as described above for use by the Court. (Exhibit tags are not necessary
    12   on these copies.)
    13                c.     Three copies of the party’s (or joint) witness list in the order in
    14   which the witnesses may be called to testify.
    15                d.     Three copies of the joint exhibit list in the form specified in
    16   Local Rule 16-5 (Civil), which shall also be sent in Word or WordPerfect format
    17   to the Chambers email box no later than noon on the Monday before trial.
    18                e.     All of the exhibits (except those to be used for impeachment
    19   only), with official exhibit tags attached and bearing the same number shown on
    20   the exhibit list. Exhibit tags may be obtained from the receptionist in the Public
    21   Intake Section, located on the Main Street level of the courthouse at 312 North
    22   Spring Street, Room G-19. Digital exhibit tags are also now available on the
    23   Court's website under Court Forms > General Forms > Form G-14A (Plaintiff)
    24   and G-14B (Defendant). Digital exhibit tags may be used in place of the tags
    25   obtained from the Clerk's Office.
    26         Exhibits shall be numbered 1, 2, 3, etc., NOT 1.1, 1.2, etc. The defense
    27   exhibit numbers shall not duplicate plaintiff’s numbers. If a “blow-up” is an
    28   enlargement of an existing exhibit, it shall be designated with the number of the

                                                   10
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 11 of 18 Page ID #:127



     1   original exhibit followed by an “A.” These items (and the items listed in d and e
     2   below) shall be provided on the first day of trial.
     3                f.     The binder of original exhibits with the Court’s exhibit tags,
     4   yellow tags for plaintiff and blue tags for defendant, stapled to the front of the
     5   exhibit at the upper right-hand corner with the case number, case name, and
     6   exhibit number placed on each tag.
     7                g.     A three-ring binder containing a copy of all exhibits that can
     8   be reproduced, and a copy of the witness list. Each exhibit shall be tabbed with
     9   the exhibit number for easy referral.
    10                h.     A three-ring binder containing a copy of all exhibits for use by
    11   witnesses.
    12         3.     A copy of the exhibit list with all admitted exhibits will be given to
    13   the jury during deliberations. Counsel shall review and approve the exhibit list
    14   with the CRD before the list is given to the jury.
    15         4.     Where a significant number of exhibits will be admitted, the Court
    16   encourages counsel, preferably by agreement, to consider ways in which
    17   testimony about exhibits may be made intelligible to the jury while it is being
    18   presented. Counsel should consider such devices as overhead projectors, jury
    19   notebooks for admitted exhibits or enlargements of important exhibits. [The Court
    20   has an Elmo and other equipment available for use during trial.] Information
    21   concerning training on the use of electronic equipment is available. Details are
    22   posted on the Court’s website. To make reservations for training, call 213-894-
    23   3061. The Court does not permit exhibits to be “published” by passing them up
    24   and down the jury box. Exhibits may be displayed briefly using the screens in the
    25   courtroom, unless the process becomes too time-consuming.
    26         5.     All counsel are to meet not later than ten days before trial and to
    27   stipulate, so far as is possible, to foundation, to waiver of the best evidence rule,
    28   and to those exhibits that may be received into evidence at the start of the trial.

                                                   11
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 12 of 18 Page ID #:128



     1   The exhibits to be so received will be noted on the Court’s copy of the exhibit list.
     2         E.     COURT REPORTER
     3         Any party requesting special court reporter services for any hearing (i.e.,
     4   real time transmission, daily transcripts) shall notify the reporter at least two
     5   weeks before the hearing date.
     6         F.     JURY TRIAL
     7         1.     On the first day of trial, court will commence at 8:30 a.m. and
     8   conclude at approximately 4:30 p.m. with a one-hour lunch break. On the first
     9   day of trial, counsel must appear at 8:30 a.m. to discuss preliminary matters with
    10   the Court. After the first day of trial, trial days are Tuesday through Friday from
    11   8:30 a.m. to approximately 2:10 p.m. with two twenty-minute breaks.
    12         2.     On the first day of trial, the jury panel will be called when the Court
    13   is satisfied that the matter is ready for trial. Jury selection usually takes only a
    14   few hours. Counsel should be prepared to proceed with opening statements and
    15   witness examination immediately after jury selection.
    16         3.     Counsel shall refer to jurors by number only, not by name.
    17                                             III.
    18                   CONDUCT OF ATTORNEYS AND PARTIES
    19         A.     OPENING STATEMENTS, EXAMINING WITNESSES, AND
    20                SUMMATION
    21         1.     Counsel must use the lectern.
    22         2.     Counsel must not consume time by writing out words, drawing
    23   charts or diagrams, etc. Counsel may prepare such materials in advance.
    24         B.     OBJECTIONS TO QUESTIONS
    25         1.     Counsel must not use objections for the purpose of making a speech,
    26   recapitulating testimony, or attempting to guide the witness.
    27         2.     When objecting, counsel must rise to state the objection and state
    28   only that counsel objects and the legal ground of objection. If counsel wishes to

                                                   12
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 13 of 18 Page ID #:129



     1   argue an objection further, counsel must ask for permission to do so.
     2         C.     GENERAL DECORUM
     3         1.     Counsel should not approach the CRD or the witness box without
     4   specific permission and must return to the lectern when the purpose for
     5   approaching has been accomplished.
     6         2.     Counsel should rise when addressing the Court, and when the Court
     7   or the jury enters or leaves the courtroom, unless directed otherwise.
     8         3.     Counsel should address all remarks to the Court. Counsel are not to
     9   address the CRD, the court reporter, persons in the audience, or opposing counsel.
    10   If counsel wish to speak with opposing counsel, counsel must ask permission to
    11   do so. Any request for the re-reading of questions or answers shall be addressed
    12   to the Court. Requests may not be granted.
    13         4.     Counsel should not address or refer to witnesses or parties by first
    14   names alone, with the exception of witnesses under 14 years old.
    15         5.     Counsel must not offer a stipulation unless counsel have conferred
    16   with opposing counsel and have verified that the stipulation will be acceptable.
    17         6.     While Court is in session, counsel must not leave counsel table to
    18   confer with any person in the back of the courtroom unless permission has been
    19   granted in advance.
    20         7.     Counsel shall not make facial expressions, nod, or shake their heads,
    21   comment, or otherwise exhibit in any way any agreement, disagreement, or other
    22   opinion or belief concerning the testimony of a witness. Counsel shall admonish
    23   their clients and witnesses not to engage in such conduct.
    24         8.     Counsel should not talk to jurors at all, and should not talk to co-
    25   counsel, opposing counsel, witnesses, or clients where the conversation can be
    26   overheard by jurors. Each counsel should admonish counsel’s own clients and
    27   witnesses to avoid such conduct.
    28         9.     Where a party has more than one lawyer, only one may conduct the

                                                  13
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 14 of 18 Page ID #:130



     1   direct or cross-examination of a particular witness, or make objections as to that
     2   witness.
     3         D.       PROMPTNESS OF COUNSEL AND WITNESSES
     4         1.       Promptness is expected from counsel and witnesses. Once counsel
     5   are engaged in trial, this trial is counsel’s first priority. The Court will not delay
     6   the trial or inconvenience jurors.
     7         2.       If a witness was on the stand at a recess or adjournment, counsel who
     8   called the witness shall ensure the witness is back on the stand and ready to
     9   proceed when trial resumes.
    10         3.       Counsel must notify the CRD in advance if any witness should be
    11   accommodated based on a disability or for other reasons.
    12         4.       No presenting party may be without witnesses. If a party’s
    13   remaining witnesses are not immediately available and there is more than a brief
    14   delay, the Court may deem that party to have rested.
    15         5.       The Court attempts to cooperate with professional witnesses and
    16   will, except in extraordinary circumstances, accommodate them by permitting
    17   them to be called out of sequence. Counsel must anticipate any such possibility
    18   and discuss it with opposing counsel. If there is an objection, counsel must
    19   confer with the Court in advance.
    20         E.       EXHIBITS
    21         1.       Each counsel should keep counsel’s own list of exhibits and should
    22   note when each has been admitted into evidence.
    23         2.       Each counsel is responsible for any exhibits that counsel secures
    24   from the CRD and must return them before leaving the courtroom at the end of
    25   the session.
    26         3.       An exhibit not previously marked should, at the time of its first
    27   mention, be accompanied by a request that it be marked for identification.
    28   Counsel must show a new exhibit to opposing counsel before the court session in

                                                    14
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 15 of 18 Page ID #:131



     1   which it is mentioned.
     2         4.     Counsel are to advise the CRD of any agreements with respect to the
     3   proposed exhibits and as to those exhibits that may be received without further
     4   motion to admit.
     5         5.     When referring to an exhibit, counsel should refer to its exhibit
     6   number. Witnesses should be asked to do the same.
     7         6.     Counsel must not ask witnesses to draw charts or diagrams nor ask
     8   the Court’s permission for a witness to do so. Any graphic aids must be fully
     9   prepared before the court session starts.
    10         F.     DEPOSITIONS
    11         1.     All depositions to be used at trial, either as evidence or for
    12   impeachment, must be lodged with the CRD on the first day of trial or such
    13   earlier date as the Court may order. Counsel should verify with the CRD that the
    14   relevant deposition is in the CRD’s possession.
    15         2.     In using depositions of an adverse party for impeachment, either one
    16   of the following procedures may be adopted:
    17                a.     If counsel wishes to read the questions and answers as alleged
    18   impeachment and ask the witness no further questions on that subject, counsel
    19   shall first state the page and line where the reading begins and the page and line
    20   where the reading ends, and allow time for any objection. Counsel may then read
    21   the portions of the deposition into the record.
    22                b.     If counsel wishes to ask the witness further questions on the
    23   subject matter, the deposition shall be placed in front of the witness and the
    24   witness told to read the relevant pages and lines silently. Then counsel may either
    25   ask the witness further questions on the matter and thereafter read the quotations,
    26   or read the quotations and thereafter ask further questions. Counsel should have
    27   an extra copy of the deposition for this purpose.
    28         3.     Where a witness is absent and the witness’s testimony is offered by

                                                     15
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 16 of 18 Page ID #:132



     1   deposition, counsel may (a) have a reader occupy the witness chair and read the
     2   testimony of the witness while the examining lawyer asks the questions, or (b)
     3   have counsel read both the questions and answers.
     4         G.     USING NUMEROUS ANSWERS TO INTERROGATORIES AND
     5                REQUESTS FOR ADMISSIONS
     6         Whenever counsel expects to offer a group of answers to interrogatories or
     7   requests for admissions extracted from one or more lengthy documents, counsel
     8   should prepare a new document listing each question and answer and identifying
     9   the document from which it has been extracted. Copies of this new document
    10   should be given to the Court and opposing counsel.
    11         H.     ADVANCE NOTICE OF UNUSUAL OR DIFFICULT ISSUES
    12         If any counsel have reason to anticipate that a difficult question of law or
    13   evidence will necessitate legal argument requiring research or briefing, counsel
    14   must give the Court advance notice. Counsel are directed to notify the CRD at
    15   the day’s adjournment if an unexpected legal issue arises that could not have been
    16   foreseen and addressed by a motion in limine. See Fed. R. Evid. 103. Counsel
    17   must also advise the CRD at the end of each trial day of any issues that must be
    18   addressed outside the presence of the jury, so that there is no interruption of the
    19   trial. THE COURT WILL NOT KEEP JURORS WAITING.
    20
    21         N.B. “COUNSEL,” AS USED IN THIS ORDER, INCLUDES
    22   PARTIES APPEARING IN PROPRIA PERSONA.
    23
    24         IT IS SO ORDERED.
    25
    26   Dated: June 11, 2020                    __________________ _______________
                                                 MICHAEL W. FITZGERALD
    27                                           United States District Judge
    28

                                                  16
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 17 of 18 Page ID #:133



     1
     2
     3
     4
     5
     6
     7                      UNITED STATES DISTRICT COURT
     8                     CENTRAL DISTRICT OF CALIFORNIA
     9
    10                                  )         CASE NO. CV          -MWF( x)
                                        )
    11                  Plaintiff(s),   )         EXHIBIT LIST
                                        )
    12        v.                        )             SAMPLE FORMAT
                                        )
    13                                  )
                                        )
    14                  Defendant(s).   )
         ______________________________ )
    15
    16    EX. No. DESCRIPTION                  IDENTIFIED         ADMITTED
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             17
Case 2:19-cv-10803-MWF-GJS Document 20 Filed 06/11/20 Page 18 of 18 Page ID #:134



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
    10
    11                                  )          CASE NO. CV                 -MWF( x)
                                        )
    12                  Plaintiff(s),   )          WITNESS LIST
                                        )
    13        v.                        )                 SAMPLE FORMAT
                                        )
    14                                  )
                                        )
    15                  Defendant(s).   )
         ______________________________ )
    16
    17                                                 DATES OF TESTIMONY
             WITNESSES FOR PLAINTIFF
    18
                                                  (to be filled in during trial)
    19
    20
    21
    22      WITNESSES FOR DEFENDANT
    23
    24
    25
    26
    27
    28

                                             18
